EXHIBIT 10.7


PERSONAL GUARANTY


THIS PERSONAL GUARANTY (“Guaranty”), dated as of August 18, 2017, is made by
Randy Michael Rosellini, an individual (the “Guarantor”), in favor of Leonite
Capital, LLC, a Delaware limited liability company (the “Lender”) (together with
the Guarantor, the “Parties”).


W I T N E S S E T H:


WHEREAS, Lender is making a loan (the “Loan”) to NEXEON MEDSYSTEMS INC, a Nevada
corporation (“Borrower”), in the amount of $1,120,000.00.  The Loan is being
made pursuant to a securities purchase agreement, by and between Lender and
Borrower, dated as of even date herewith (as the same may be amended or modified
from time to time, the “Loan Agreements”), and is evidenced by that certain
senior secured convertible promissory note in the original principial amount of
$1,120,000.000 (the “Note”), issued by the Borrower to the Lender of even date
herewith (as the same may be amended, replaced, renewed, extended or otherwise
modified from time to time).


WHEREAS, as a condition to making the Loan and accepting the Note, Lender has
required that Guarantor execute and deliver this Guaranty. Guarantor is willing
to execute and deliver this Guaranty for the express and intended purpose of
inducing Lender to make the Loan and accept the Note.


WHEREAS, Guarantor acknowledges that it expects to benefit from Lender's making
of the Loan and acceptance of the Note because of Guarantor's relationship with
Borrower and that it is executing this Guaranty in consideration of that
anticipated benefit.


NOW, THEREFORE, in order to induce the Lender to make the Loan to the Borrower
and accept the Note, and in consideration thereof, the foregoing recitals, as
well as mutual covenants contained herein, the Parties hereby agrees as follows:


1. Guaranty.  Guarantor hereby absolutely and unconditionally guarantees to
Lender and its successors and assigns the payment of the entire principal
balance of the Loan, all accrued interest thereon and all costs and expenses
incurred by Lender, including without limitation, the costs and expenses of
Lender's outside counsel, in connection with the enforcement of Borrower's
obligations under the Note (the “Obligations”), as and when the same shall be
due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Guarantor hereby irrevocably and unconditionally covenants and agrees
that it is liable for the Obligations as a primary obligor and that it shall
fully perform each and every term and provision hereof.


2. Guaranty Absolute; Unsecured Recourse Obligations.


(a) The Guarantor guarantees that the Obligations will be paid and performed
strictly in accordance with the terms of the Note and the Loan Agreements,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Lender with
respect thereto. The liability of the Guarantor under this Guaranty shall be
absolute and unconditional irrespective of:



(i)
any lack of validity or enforceability of any of the Loan Agreements;




(ii)
any change in the time, manner or place of payment of, or in any other term of,
all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from any of the Loan Agreements, including, without
limitation, changes in the terms of disbursement of the Loan proceeds or
repayment thereof, modifications, extensions (including extensions beyond and
after the original term) or renewals of payment dates, changes in interest rate
or the advancement of additional funds by the Lender in its discretion;

 
1

--------------------------------------------------------------------------------

 

(iii)
any exchange, release or non perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations; or




(iv)
any other circumstance which might otherwise constitute a defense available to,
or a discharge of, the Borrower in respect of the Obligations or the Guarantor
in respect of this Guaranty.



(b) Notwithstanding any termination of this Guaranty or the cancellation of the
Note or any other agreement evidencing the Obligations, if at any time any
payment of any of the Obligations (from any source) is rescinded, repaid or must
otherwise be returned by the Lender (i) due to or upon the insolvency,
bankruptcy or reorganization of the Borrower or the Guarantor, or (ii) for any
other circumstance, this Guaranty shall continue to be effective or be
reinstated, as the case may be, all as though such payment had not been made.


(c) Notwithstanding anything herein or in any Loan Agreements to the contrary,
the obligations of Guarantor hereunder are unsecured recourse obligations of
Guarantor. Without limiting the generality of the foregoing, none of the
Guarantor's obligations under or pursuant to this Guaranty shall be secured by
the lien of the Deeds of Trust or any of the other Loan Agreements.


3. Subrogation.  As a material inducement to Lender's agreement to make the Loan
and in view of the fact that Guarantor could be considered an “insider” as
defined in Section 101 of the United States Bankruptcy Code, Guarantor hereby
irrevocably waives any claim or other rights which it may now or hereafter
acquire against Borrower that arises from the existence or performance of
Guarantor's obligations under this Guaranty or any of the other Loan Agreements,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution, indemnification, any right to participate in any
claim or remedy of Lender against Borrower or any collateral security which
Lender now has or hereafter acquires, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, by any payment made
hereunder or otherwise, including, without limitation, the right to take or
receive from Borrower, directly or indirectly, in cash or other property or by
setoff or in any other manner, payment or security on account of such claim or
other rights. An agreement between Guarantor and Borrower which is in any
respect contrary to the foregoing shall be null and void and of no force or
effect. If any amount shall be paid to Guarantor in violation of the preceding
sentences and the Obligations shall not have been fully paid or performed, such
amount shall be deemed to have been paid to Guarantor for the benefit of, and
held in trust for the benefit of, Lender, and shall forthwith be paid to Lender
to be credited and applied upon the Obligations, whether matured or un-matured,
in accordance with the terms of the Loan Agreements.


4. Guaranty Independent; Waivers.


(a) The Guarantor agrees that:



(i)
The Obligations hereunder are independent of and in addition to the undertakings
of the Borrower pursuant to the Loan Agreements, any evidence of indebtedness
issued in connection therewith, any deed of trust or security agreement given to
secure the same, any other guaranties given in connection with the Loan and any
other obligations of the Guarantor to the Lender,




(ii)
A separate action may be brought to enforce the provisions hereof whether the
Borrower is a party in any such action or not,

 
2

--------------------------------------------------------------------------------

 

(iii)
The Lender may at any time, or from time to time to the extent that such is
permited by the terms of the Loan, in its sole discretion (A) extend or change
the time of payment and/or performance and/or the manner, place or terms of
payment and/or performance of all or any of the Obligations; (B) exchange,
release and/or surrender all or any of the collateral security, or any part
thereof, by whomsoever deposited, which is now or may hereafter be held by the
Lender in connection with all or any of the Obligations; (C) sell and/or
purchase all or any such collateral at public or private sale, or at any
broker's board, in the manner permitted by law and after giving any notice which
may be required, and after deducting all costs and expenses of every kind for
collection, sale or delivery, the net proceeds of any such sale may be applied
by the Lender upon all or any of the Obligations; and (D) settle or compromise
with the Borrower, and/or any other person liable thereon, any and all of the
Obligations, and/or subordinate the payment of same, or any part thereof, to the
payment of any other debts or claims, which may at any time be due or owing to
the Lender and/or any other person or corporation, and




(iv)
The Lender shall be under no obligation to marshal any assets in favor of the
Guarantor or in payment of any or all of the Obligations.



(b) The Guarantor hereby waives:



(i)
Presentment, demand, protest, notice of acceptance, notice of dishonor, notice
of nonperformance and any other notice with respect to any of the Obligations
and this Guaranty, and promptness in commencing suit against any party thereto
or liable thereon, and/or in giving any notice to or making any claim or demand
hereunder upon the Guarantor;




(ii)
any right to require the Lender to (A) proceed against the Borrower, (B) proceed
against or exhaust any security held from the Borrower, or (C) pursue any remedy
in the Lender's power whatsoever;




(iii)
any defense arising by reason of any disability or other defense of the Borrower
or by reason of the cessation from any cause whatsoever of the liability of the
Borrower other than full payment of the Obligations;




(iv)
any defense it may acquire by reason of the Lender's election of any remedy
against it or the Borrower or both, including, without limitation, election by
the Lender to exercise its rights under the power of sale provisions set forth
in the Loan Agreements;



Without limitation on the generality of the foregoing, if applicable, Guarantor
waives (i) all rights and defenses arising out of an election of remedies by the
Lendor, even though that election of remedies, such as a nonjudicial foreclosure
with respect to security for a guaranteed obligation, has destroyed the
guarantor's rights of subrogation and reimbursement against the principal by the
operation of law or otherwise, and (ii) all rights and defenses that the
Guarantor may have because Borrower's debt to Lender is secured by real
property. This means, among other things: (a) Lender may collect from Guarantor
without first foreclosing on any real or personal property collateral pledges by
Borrower; and (b) if Lender forecloses on any real property collateral pledged
by Borrower, the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price and Lender may collect from Guarantor even if Lender,
by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses that Guarantor may have because
Borrower's debt is secured by real property.


5. Does Not Supersede Other Guaranties.  The obligations of the Guarantor
hereunder shall be in addition to any obligations of the Guarantor under any
other guaranties, and this Guaranty shall not affect or invalidate any such
other guaranties. The liability of the Guarantor to the Lender shall at all
times be deemed to be the aggregate liability of the Guarantor under the terms
of this Guaranty.
 
3

--------------------------------------------------------------------------------

 
6. Representations And Warranties.  The Guarantor hereby represents and warrants
as follows:


(a) Validity of Guaranty.



(i)
The execution, delivery and performance by the Guarantor of this Guaranty (A)
has received all necessary governmental approvals, and (B) will not violate any
provision of law, any order of any court or agency of government, or any
indenture, agreement or any other instrument to which the Guarantor is a party,
or be in conflict with, result in a breach of or constitute (with due notice
and/or lapse of time) a default under any such indenture, agreement or other
instrument, or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of its property or assets.




(ii)
This Guaranty, when delivered to the Lender, will constitute a legal, valid and
binding obligation enforceable against the Guarantor in accordance with its
terms.



(b) Financial Statements.



(i)
All financial statements and data that have been given to the Lender by the
Guarantor with respect to the Guarantor, including, but not limited to, the
Personal Financial Statement signed by the Guarantor, (A) are complete and
correct in all material respects as of the date given; and (B) accurately
present the financial condition of the Guarantor on each date as of which the
same have been furnished.




(ii)
There has been no adverse change in the financial condition or operations of the
Guarantor since the date of the most recent financial statement given to the
Lender with respect to the Guarantor.



(c) Guarantor’s Business.  The Guarantor, a dentist, is the owner of a dental
practice located at 189 Historic Town Square, Lancaster, TX 75146.


(d) Guarantor owns or holds the rights to grant a security interest in the
Mortgaged Properties (defined below).


(e) Other Arrangements. The Guarantor is not a party to any agreement or
instrument materially and adversely affecting the Guarantor's present or
proposed business, properties or assets, or operations or conditions (whether
financial or otherwise); and the Guarantor is not in default in the performance,
observance or fulfillment of any of the material obligations, covenants or
conditions set forth in any agreement or instrument to which the Guarantor is a
party.


(f) Litigation. There is not now pending against or affecting the Guarantor, nor
to the knowledge of the Guarantor is there threatened, any action, suit or
proceeding at law or in equity or by or before any administrative agency that,
if adversely determined, would materially impair or affect the financial
condition or operations of the Guarantor.


(g) Taxes. The Guarantor has filed all national, state, provincial, county,
municipal and other income tax returns required to have been filed by the
Guarantor and has paid all taxes that have become due pursuant to such returns
or pursuant to any assessments received by the Guarantor, and the Guarantor does
not know of any basis for any material additional assessment against it in
respect of such taxes.


7. Affirmative Covenants.  The Guarantor covenants and agrees that, so long as
any part of the Note shall remain unpaid, the Guarantor will, unless the Lender
shall otherwise consent in writing:


(a) Taxes Affecting the Guarantor. File all tax returns required to be filed by
it under the laws of any jurisdiction in which Guarantor does business or is
otherwise required to file tax returns and pay before the same become delinquent
all taxes that become due pursuant to such returns or pursuant to any
assessments received by it.
 
4

--------------------------------------------------------------------------------

 
(b) Compliance with Law. Promptly and faithfully comply in all material respects
with all laws, ordinances, rules, regulations and requirements, both present and
future, of every duly constituted governmental authority or agency having
jurisdiction that may be applicable to it.


(c) Litigation or Adverse Conditions. Promptly notify Lender in writing of any
litigation, action, suit or proceeding at law or in equity or by or before any
administrative agency, or any other adverse condition, affecting Guarantor.


8. Amendments.  No amendment or waiver of any provision of this Guaranty nor
consent to any departure by the Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No notice to or demand on the Guarantor
shall in any case entitle it to any other or further notice or demand in similar
or other circumstances.


9. Notices.  All notices that may be required or otherwise provided for or
contemplated under the terms of this Guaranty for any party to serve upon or
give to any other shall, whether or not so stated, be in writing, and if not so
in writing shall not be deemed to have been given, and be either (i) personally
served, or (ii) sent by a nationally recognized commercial overnight service
that provides a receipt, (iii) sent with return receipt requested by registered
or certified mail with postage (including registration or certification charges)
prepaid in a securely enclosed and sealed envelope, sent to the following
addresses, or (iv) via electronic mail:


(a) If to the Guarantor, addressed to:


Randy Michael Rosellini
12147 Lueders
Dallas, TX 75230
rmikerose@gmail.com




(b) If to the Lender, addressed to:


Leonite Capital, LLC
1 Hillcrest Center Dr., Suite 232
Spring Valley, NY 10977
E-mail: avi@leonitecap.com


Such addresses may be changed from time to time by written notice to the other
parties given in the same manner.


10. No Waiver; Remedies.  No failure on the part of the Lender to exercise and
no delay in exercising any right or remedy hereunder shall operate as a waiver
thereof; nor shall the Lender be estopped to exercise any such right or remedy
at any future time because of any such failure or delay; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right or remedy. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.


11. Continuing Guaranty; Transfer of Note.  This Guaranty is a continuing
guaranty and shall remain in full force and effect until payment and performance
in full of the Loan and all other amounts payable under this Guaranty. The
Lender may assign or otherwise transfer the Loan Agreements to any person,
corporation, firm, partnership, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity
(collectively, a “Person”), pursuant to the provisions of the Loan Agreements,
and such other Person shall thereupon become vested with all the rights in
respect thereof granted to the Lender herein or otherwise.
 
5

--------------------------------------------------------------------------------

 
12.  Subordination.  Any indebtedness of the Borrower now or hereafter held by
the Guarantor is hereby subordinated to the indebtedness of the Borrower to the
Lender, and such indebtedness of the Borrower to the Guarantor shall, if the
Lender so requests, be collected, enforced and received by the Guarantor as
trustee for the Lender and be paid over to the Lender on account of the
indebtedness of the Borrower to the Lender, but without reducing or limiting in
any manner the liability of the Guarantor under the other provisions of this
Guaranty.


13. No Duty.  The Guarantor assumes the responsibility for keeping informed of
the financial condition of the Borrower and of all other circumstances bearing
upon the risk of nonpayment of the Obligations, and agrees that the Lender shall
have no duty to advise the Guarantor of any information known to the Lender
regarding any such financial condition or circumstances.


14. Waiver of Right To Trial By Jury.  The Guarantor hereby waives any right to
trial by jury with respect to any action or proceeding (i) brought by the
Guarantor, the Borrower, the Lender or any other Person, relating to (A) the
Note and/or any understandings or prior dealings between the parties hereto, (B)
this Guaranty or (C) the Loan Agreements, or (ii) to which the Lender is a
party. The Guarantor hereby agrees that this Guaranty constitutes a written
consent to waiver of trial by jury, and the Guarantor does hereby constitute and
appoint the Lender its true and lawful attorney-in-fact, which appointment is
coupled with an interest, and the Guarantor does hereby authorize and empower
the Lender, in the name, place and stead of the Guarantor, to file this Guaranty
with the clerk or judge of any court of competent jurisdiction as a statutory
written consent to waiver of trial by jury.


15. Bankruptcy of Borrower.  Notwithstanding any modification, discharge or
extension of the Obligations or any amendment, modification, stay or cure of the
Lender's rights which may occur in any bankruptcy or reorganization case or
proceeding concerning the Borrower, whether permanent or temporary, and whether
assented to by the Lender, the Guarantor hereby agrees that it shall be
obligated hereunder to pay and perform the Obligations and discharge its other
obligations in accordance with the terms of the Obligations and the terms of
this Guaranty in effect on the date hereof. The Guarantor understands and
acknowledges that by virtue of this Guaranty, it has specifically assumed any
and all risks of a bankruptcy or reorganization case or proceeding with respect
to the Borrower. As an example and not in any way of limitation, a subsequent
modification of the Obligations in any reorganization case concerning the
Borrower shall not affect the obligation of the Guarantor to pay and perform the
Obligations in accordance with their original terms.


16. Entire Agreement.  This Guaranty is intended as a final expression of this
agreement of guaranty and is intended also as a complete and exclusive statement
of the terms of this agreement. No course of prior dealings between the
Guarantor and Lender, no usage of the trade, and no parol or extrinsic evidence
of any nature, shall be used or be relevant to supplement, explain, contradict
or modify the terms and/or provisions of this Guaranty.


17. Governing Law.  The validity of this Guaranty, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the state of New York as applied to contracts made and to be fully performed in
such state, without regard to the conflicts of laws provisions thereof.  Any
action brought by either party against the other concerning the  transactions
contemplated by this Note shall be brought only in the state and/or federal
courts located in New York. The parties to this Note hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.


18. Attorney Fees.  If either party hereto fails to perform any of its
obligations under this Guaranty or if any dispute arises between the parties
hereto concerning the meaning or interpretation of any provision of this
Guaranty, then the defaulting party or the party not prevailing in such dispute,
as the case may be, shall pay any and all costs and expenses incurred by the
other party on account of such default and/or in enforcing or establishing its
rights hereunder, including, without limitation, court costs and reasonable
attorney fees and disbursements. Any such attorney fees and other expenses
incurred by either party in enforcing a judgment in its favor under this
Guaranty shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorney fees obligation is intended
to be severable from the other provisions of this Guaranty and to survive and
not be merged into any such judgment.
 
6

--------------------------------------------------------------------------------

 
19. Security Interest.  The Guarantor’s obligations under this Guarantee are
secured by a first priority security interest in three certain real properties
(the “Mortgaged Properties”) owned by the Guarantor and described on Schedule A
hereto.


20. Miscellaneous.


(a) This Guaranty is made for the sole protection and benefit of Lender and its
successors and assigns, and no other person shall have any right of action
hereon.


(b) If any term, provision, covenant or condition hereof or any application
thereof should be held by a court of competent jurisdiction to be invalid, void
or unenforceable, all provisions, covenants and conditions hereof, and all
applications thereof not held invalid, void or unenforceable, shall continue in
full force and effect and shall in no way be affected, impaired or invalidated
thereby.


(c) This Guaranty may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of such counterparts taken together
shall constitute but one and the same instrument.


(d) Section headings in this Guaranty are included for convenience of reference
only and do not constitute a part of this Guaranty for any other purpose.


(e) All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in Paragraph
6(b) above.


(f) Non-Default.  Until the Note is satisfied in its entirety, Guarantor shall
not enforce Guarantor’s rights to any default under any loan made by Guarantor
to the Company.




[Signature page to follow]
 
7

--------------------------------------------------------------------------------

 
[ex10_7sigpage.gif]
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Guaranty as of the date first above written. GUARANTOR /s/ Randy Michael
Rosellini Randy Michael Rosellini State of Virginia County of James City On
August 18 , 2017, before me, Toni Josette Wright , (date) (notary) personally
appeared, Randy Michael Rosellini (signer) personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity,and that by his signature on the instrument the
person or the entity upon behalf of which the person acted, executed the
instrument WITNESS my hand and official seal  /s/ Toni Josette Wright Notary
Public SEALS: LENDER: LEONITE CAPITAL, LLC By: /s/ Avrohom Geller Name: Avrohom
Geller Title: CIO
 
8

--------------------------------------------------------------------------------

 
Schedule A


Grantor Mortgaged Properties


 
 
9

--------------------------------------------------------------------------------